Gardner argues that the district court was required to conduct
                      a subsequent Farettal canvass before his second trial. Gardner contends
                      that the rule established by this court in Wayne v. State, 100 Nev. 582,
                      585, 691 P.2d 414, 416 (1984) (holding that the failure to canvass is not,
                      per se, reversible error if "the record otherwise indicates that the waiver
                      was knowingly and intelligently made") is not applicable in this case.
                      Gardner further contends that Wayne and its progeny should be overruled
                      because those cases were decided prior to the adoption of Nevada Supreme
                      Court Rule (SCR) 253, which provides district courts with a formulary to
                      ensure that a defendant is well aware of the risks related to self-
                      representation, and that SCR 253 has the same effect as any law enacted
                      by the Legislature and must be strictly adhered to by the district courts.
                                     We agree with Gardner that the district court was required to
                      conduct a subsequent Faretta canvass before Gardner's second trial.
                      However, we conclude that the record in this matter demonstrates that
                      Gardner knowingly and intelligently waived his right to counsel.             See
                      Wayne, 100 Nev. at 585, 691 P.2d at 416. Thus, we conclude that the
                      district court's failure to conduct a subsequent Faretta canvass was
                      harmless and reversal is not warranted. See Patterson v. State, 129 Nev.,
                      Adv. Op. 17, 298 P.3d 433, 439 (2013) (explaining that errors in the trial
                      process "are subject to harmless-error review"); NRS 178.598 (providing
                      that an error is harmless if it "does not affect [a defendant's] substantial
                      rights"). The district court conducted a Faretta canvass prior to Gardner's
                      first trial, and, while we overturned the district court's denial of Gardner's


                            1   Faretta v. California, 422 U.S. 806 (1975).


SUPREME COURT
        OF
     NEVADA
                                                               2
(0) 1947A    74Wito
                request for self-representation, there is no evidence of a change in
                circumstance in Gardner's status between that Faretta canvass and the
                second trial. Moreover, at a hearing prior to his second trial, Gardner
                clearly indicated that it was again his desire to represent himself, which
                the district court permitted with stand-by council available to assist
                Gardner if needed. Furthermore, Gardner participated in his first trial,
                which resulted in his conviction on the two burglary charges, and it
                appears he has been incarcerated since being sentenced following his first
                trial. Thus, Gardner should have fully understood the disadvantages and
                associated risks of self-representation.
                            Having considered Gardner's contentions 2 and concluded that
                they do not warrant reversal, we
                            ORDER the judgment of the district court AFFIRMED.



                                                                   ,   J.
                                         11HHHHHHuu..:::




                Douglas.


                      2Gardner raises the following additional arguments on appeal: (1)
                the district court erred by refusing to sever the two counts of burglary, (2)
                the district court erred in denying his motion to suppress the surveillance
                video, (3) prosecutorial misconduct, (4) his convictions were not supported
                by sufficient evidence, (5) the district court erred by failing to adequately
                instruct the jury on the elements of burglary and by rejecting his proffered
                petty larceny instruction, and (6) cumulative error warrants reversal.
                After careful consideration of these arguments, we conclude that they lack
                merit.



SUPREME COURT
        OF
     NEVADA
                                                           3
(D) 1947A
                 cc:   Hon. Valorie J. Vega, District Judge
                       Clark County Public Defender
                       Attorney General/Carson City
                       Clark County District Attorney
                       Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                      4
(0) 1947A    e